 In the Matter of Louis MARX & Co., (McMECHEN, W. VA. PLANT)andINTERNATIONALASSOCIATION 'OFMACHINISTS,AFFILIATEDWITHA. F. L.andUNITED PAPER NovELTY & Toy WORKERS UNION, LocAL149 (CIO)Case No. I1-5508.-Decided July 5,1943Mr. Archie B. Marcus,ofNew York City, for the Company.Mr. Van B. Carter,of Huntington, W. Va., for the I. A. M.Mr. D. K. Harris,of Cincinnati, Ohio, for the CIO.Mr. Eugene R. T'itorrens,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended petition duly filed by International Associationof Machinists, herein called the I. A. M.,' alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of Louis Marx & Co. of W. Va.,2 McMechen, West Virginia,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Henry Shore,Trial Examiner.Said hearing was held at Wheeling, West Virginia,on June 7, 1943. The Company, the I. A. M., the United PaperNovelty & Toy Workers International Union, Local 149 (CIO), hereincalled the CIO, appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :1 Since the institution of this proceeding, the I. A. M. has withdrawnfrom the AmericanFederationof Labor.12A motion nas made and granted to amendall documentsand papersin the case to setforth the name of the Company, as above.51 N. L. R. B., No. 19.72 LOUIS MARX & CO.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY73Louis Marx & Co. of W. Va., a West Virginia corporation, is en-gaged'in the manufacture-of ordnance for the United States Govern-ment.The Company operates two plants in West Virginia, one atGlendale and the other at McMechen.This proceeding involves onlythe McMechen plant.For the 6-month period preceding the date ofthe hearing, the Company used at the McMechen plant raw materialsvalued in excess of $100,000, all of which came from sources outsidethe State of West Virginia.During the same period, the Companymanufactured at its McMechen plant and sold finished products valuedin excess of $200,000, all of which were shipped outside the State ofWest Virginia.The Company concedes that it is engaged in com-merce within the meaning of the National Labor Relations Act, andsubject to the jurisdiction of the National Labor Relations Board.II.THE ORGANIZATIONS INVCLVEDInternational Association of Machinists is a labor organization ad-mitting to membership employees of the Company.United Paper Novelty & Toy Workers International Union, Local149, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the. Company.III.THE ALLEGED APPROPRIATE UNITAs stated above, the Company operates two plants, one at Glendale,and the other at McMechen, a distance of about 21/2 miles apart.Prior to the fall of 1942, the Company manufactured metal toys atthe Glendale plant and used its McMechen facilities as a warehousefor the storage of finished products and for the storage of steel. InFebruary 1941, pursuant to a consent agreement, the Board con-ducted an election among the Company's production and maintenanceemployees, exclusive of foremen, and office, clerical, sales, tool makers,and tool and machinist employees, but including the warehouse em-ployees at the McMechen plant.As a result of the election, theCompany entered into an exclusive bargaining contract, dated May12, 1941, with the' CIO.By its terms the contract covered "all pro-duction employees with the exception of superintendents, foremen,tool room employees, machinist employees, salesmen, office and clericalhelp." 3Without an election, the Company also entered into an ex-By implicit understanding and application this and subsequent contracts between theCompany and the CIO hereinafter mentioned have been construed to cover workers at bothGlendsRe"and McMechen,including maintenance employees. '74DECISIONS OF NATIONAL LABOR RELATIONS BOARDelusive bargaining contract, dated May 28, 1941, with the I. A. M.covering tool room employees and machinist employees.4 In March1942, the Company and the CIO entered into 'a new contract coveringthe same bargaining unit as in their previous arrangement.Thecontract, to be effective from February 28, 1942, and from year toyear thereafter unless either party gave 30 days' written notice ofdesire to modify or terminate the contract, provided for subsequentnegotiations concerning wages in the event that the Company con-verted its operations to war production.On May 28, 1942, the Com-pany and the I. A. M. entered into a new contract covering its toolroom and machinist employees.This contract also provided forsubsequent negotiations as to wageratesupon discontinuance of pro-duction of toys and conversion to war production.As a result of anorder of the War Production Board eliminating the manufacture oftoys, the Company proceeded to engage in the manufacture of shellsfor the Army and the Navy at the Glendale plant in October 1942.6On September 11, 1942, and November 9, 1942, the Company enteredinto separate supplemental agreements respectively with the I. A. M.and the CIO providing for wage. adjustments.The supplementalagreement with the I. A. M. provided that it run until June 1, 1943,and thereafter until revised upon 30 days' written notice given byeither party desiring change or revision.Prior to March 18, 1943,the I. A. M. requested the Company.to bargain with respect to em-ployees in the MeMechen plant hereinafter specified.The Companydeclined to bargain on thebasis ofthe unit requested by the I. A. M.Thereupon the I. A. M. filed the present petition for investigationand certification of representatives.6In its petition as amended the I. A. M. alleges that "all tool makers,diemakers, machinists, maintenance repair mechanic's,apprenticesand helpers, grinders, welders and tool setters, exclusiveof foremenand all persons with supervisory authority higher than foremen" atthe McMechen plant constitute an appropriate unit. In terms of theCompany's pay roll, such unit essentially 'consistsof the-tool-roomor tool repair room, the maintenance department, and the toolsetters.'At this timethere were no employees at theMcMechenplant fallingwithin the unitdescrnb"d in the I A. M.'s contract.As hereinafter appears, the Company began to convertitsMcMechen warehouse to a plantfor the productionof oidnancein October1942 andbegan productionthere in February 1943.6 Shell production at the McMechen plant, after conversionfrom a warehouse and Installa-tion of suitable machinery,began in February 1943.6Subsequently,on March 31, 1943,the Company entered intoa contractwith the CIOcovering all productionand maintenanceemployees at the Glendaleand MeMehen plantswith the exception of superintendents, foremen, toolroomemployees,machinistemployees,and sales, office, and clericalhelpSince June1, 1943, the Company has met with theI.A. M. with respect to the execution of a new agreement and has expressed willingness tonegotiate an agreement for toolroom employeesat both plants.However, in view of theI.A. M.'s claim,as hereinafter set forth,that maintenance employees and tool setters at theMcMechen plant should be combined with McMechen toolroom employees as one unit, a newagreement has not been reached. LOUIS MARX & CO.75As of May 16, 1943, the Company had on its McMechen pay roll 12employees in the tool room, 8 employees in the maintenance depart-ment, and 27 tool setters.The Company and the CIO contend that employees at the Glendaleand McMechen plants together constitute an appropriate unit andthat, in any event, the tool setters -.and the maintenance employeesshould be regarded as part of the production and mainenance unit.Both plants are under common management of one general managerand one common superintendent, except that an additional superin-tendent is in charge of the McMechen plant.Engineering services,cost accounting, and labor relations are handled in common for thetwo plants.Until 2 or 3 weeks prior to the hearing there was acommon pay roll for the two plants; at the time of the hearing therewas a separate pay roll for each plant, but both pay rolls were pre-pared by the same office personnel.Wages, hours, employment, andother working conditions are substantially the same at both plants.A common seniority system prevails.Of approximately 309 em-ployees at the McMechen plant, a maximum of 60 are new employees.The remainder were formerly employed at the Glendale plant, theCompany having exhausted its seniority roster in filling its employ-ment needs at the McMechen plant before hiring new employees.There is interchange of workers between the two plants and someemployees, particularly maintenance employees, as hereinafter indi-cated, work at both plants on a split-shift basis.The tool room at the McMechen plant, containing 12 employees, islocated in a segregated part of the plant and has a separate foreman.The work is chiefly done within the tool room.This room containsthe tool makers, grinders, machinists, their apprentices and helpers.The amended petition also describes die makers and welders as in-cluded, in the alleged appropriate- unit.There, are no die makerspresently employed at the McMeclien plant.The I. A. M. claimsonly acetylene or electric welders and not spot welders doing produc-tion work.The only acetylene or electric welder used in the Mc-Mechen plant is carried on the Glendale plant pay roll and works atboth plants, dividing his time equally between the two plants.The maintenance department consists of seven ordinary employeesand a foreman.Only the foreman and one other employee do main-tenance or repair work on machines; the others do miscellaneous re-pairing or work as handymen. Thus, aside from the work of theforeman and the one other employee who do maintenance and repairwork on machines, there is no direct connection between the work of9No issue is raised with respect to toolroom employees as a separate unit since the CIOclaims no interest In such workers and the Company has not refused to recognize the I A. M.on behalf of tooiroom employees. '76DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe maintenance department and the tool room employees or the toolsetters.Although carried on the McMechen pay roll, as indicatedabove, the maintenance employees work at both plants.'Under theircontracts, the Company and the CIO have considered the six em-ployees who do miscellaneous repair work as part of the productionand maintenance unit.The I. A., M. proposes, and the Company andthe CIO oppose, the inclusion of the maintenance foreman in thealleged appropriate unit.Although the foreman repairs machinesin addition to acting as a supervisor of the other seven men, he is asalaried employee in full charge of the maintenance department, andhas the power to hire and discharge employees.The work of the 27 tool setters, 4 of whom were formerly Glendaleemployees and the remainder new employees, consists of setting andadjusting machine tools according to gauge set for the operation ofproduction machines.The tool setters, semi-skilled machinists, per-'form their work in the production part of the plant on machineswhich machine operators operate.A separate foreman, who reportsdirectly to the plant superintendent, is in charge of the tool setters.The tool setters receive a higher rate of pay by approximately 5 per--cent than the machine operators, but not as high as the tool roomemployees who are ptid considerably more than machine operators.The Company employs die setters at the Glendale plant and toolsetters at the McMechen plant'since power press machines are used atGlendale, and lathes at McMechen.Apart from the difference intype of machines, the work of the die setters and of the tool settersis similar.In prior bargaining between the Company and the CIOthe die setters have been included in the production and maintenancegroup.The I. A. M. has never claimed to represent the die setters,and has never attempted to organize them.In view of all the circumstances, including particularly the historyof collective bargaining on a two-plant basis, the failure of theI.A. M. to object to the inclusion in the production and maintenanceunit of die setters in the Glendale plant, a group comparable to thetool setters, the fact that the tool setters work on the production floorand have no direct relationship with the tool room emplyees or themaintenance workers as set forth above, and the fact that most of theemployees in the maintenance department work in both plants, we areof the opinion that the unit urged by the I. A. M. is inappropriatefor the purposes of collective bargaining, and we so find.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as set forth in Section III, above, the bargaining unit soughtto be established by the petition as amended is inappropriate for the8 The recorddoesnot disclose what portion, of their time is spentat each plant. LOUIS MARX & CO.77purposesof collectivebargaining,we find thatno question has beenraisedconcerning the representation of employees in an appropriatebargainingunit.Accordingly, we shall dismiss said petition.ORDERUpon the basis of the above findings of fact, the National LaborRelations Board hereby orders that the petition, as amended, for in-vestigation and certification of representatives filed by InternationalAssociation of Machinists, be, and it hereby is, dismissed.